Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-9 and 12-16 filed 11/16/2022 have been amended.Claims 10 and 11 have been canceled. Claims 1-9 and 12-16 are pending and have been rejected. Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. Publication 2017/0323158), hereinafter “Gordon” in view of Amano et al. (U.S. Publication 2016/0189068), hereinafter “Amano” 


As to claim 1, Gordon discloses an information processing device comprising: circuitry configure to  	convert surrounding information, which is generated based on sensor information coming from a sensor and which represents primary information regarding surrounding situation of a first user (Gordon, see [0031] and [0085], I/O devices include sensors that can capture images of real-world objects and surroundings of the individual, wherein sensors can capture movement, gestures, biometric, etc. information regarding the object), into  	relative information, which represents secondary information corresponding to user characteristics of the first user, based on the user characteristics (Gordon, see [0085], I/O devices include cameras or sensors for tracking eye movement or gaze, facial expressions, gestures, and/or other characteristics of the user),  	Gordon is silent to 	and control an interface which outputs the relative information, wherein according to transition of the output, further control the interface to output the relative information, wherein 	the circuitry is further configured to  	convert the surrounding information in a segmented manner into a plurality of sets of relative information, at least one set of relative information comprises danger relative information, wherein converting the surrounding information comprises estimating a level of danger of an object that poses a danger to the first user, and 	control the interface to output the plurality of sets of relative information in a stepwise manner, the danger relative information being output with the at least one set of relative information. 	However, Amano discloses and control an interface which outputs the relative information, wherein according to transition of the output, further control the interface to output the relative information (Amano, see [0241], the presenting unit to present information such as warning based on the evaluation value), wherein 	the circuitry is further configured to  	convert the surrounding information in a segmented manner into a plurality of sets of relative information, at least one set of relative information comprises danger relative information, wherein converting the surrounding information comprises estimating a level of danger of an object that poses a danger to the first user (Amano, see [0093], plurality of pieces of risk information are information on correspondences between the combinations and the degrees of risk. See [0106], the surrounding situation of the observation device that acquired the received sensor data indicating an occurrence or non-occurrence or a risk event), and 	control the interface to output the plurality of sets of relative information in a stepwise manner, the danger relative information being output with the at least one set of relative information (Amano, see [0241], the presenting unit to present information such as warning based on the evaluation value. See [0106] & fig. 18, the managing unit determines an evaluation value that indicates occurrence or non-occurrence of a risk event). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Amano in order to further modify the method of identifying objects using gaze tracking techniques from the teachings of Gordon with the method of management of collected risk information from the teachings of Amano.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to determine that the situation of the moving object (Amano – 0106).
 	As to claim 2, Gordon in view of Amano discloses everything disclosed in claim 1. Gordon further discloses wherein the surrounding information contains object information regarding a detected object which is detected by the sensor unit, and the circuitry is further configured to convert the object information into the relative information corresponding to the detected object (Gordon, see [0031], [0047], [0085] and fig. 2, computing device includes sensors that obtain data in order to identify objects in individual gaze path).
 	As to claim 3, Gordon in view of Amano discloses everything disclosed in claim 2. Gordon further discloses wherein the surrounding information contains position information of the detected object, with reference to position of the first user, and the circuitry is further configured to convert the position information into the relative information regarding positional relationship between the first user and the detected object (Gordon, see [0067] and [0098], gaze tracking module of the computing device can obtain data indicating the position of the object, wherein the position of the object can be determined by a wearable computing device of the individual).
 	As to claim 4, Gordon in view of Amano discloses everything disclosed in claim 1. Gordon further discloses wherein the user characteristics include condition information regarding condition of the first user, and the circuitry is further configured to convert the surrounding information into the relative information corresponding to the condition information (Gordon, see [0085], I/O devices include sensors that include any device configured to sense conditions of the individual, wherein the sensors can include biometric sensors (e.g., a galvanic skin response sensor for measuring galvanic skin response, a heart rate monitor, a skin temperature sensor for measuring the temperature on the surface of the skin, etc.)).
 	As to claim 5, Gordon in view of Amano discloses everything disclosed in claim 4. Gordon further discloses wherein the user characteristics contain, as the condition information, physical information representing information regarding physical features of the first user, and the circuitry is further configured to convert the surrounding information into the relative information corresponding to the physical information (Gordon, see [0085], I/O devices include sensors that include any device configured to sense conditions of the individual, wherein the sensors can include biometric sensors and other sensors can track eye movement or gaze, facial expressions, pupil dilation and/or contraction, gestures, etc.).
 	As to claim 6, Gordon in view of Amano discloses everything disclosed in claim 1. Gordon further discloses wherein the circuitry is further configured to convert the surrounding information into the relative information, with an action of a second user, who is different than the first user, serving as trigger (Gordon, see [0031] and [0085], I/O devices include sensors that can capture images of real-world objects and surroundings of the individual, wherein sensors can capture movement, gestures, biometric, etc. information regarding the object of a scene. See [0107], identifying a group of individuals from among a plurality of groups of individuals, wherein the group can identify based at least partly on a category associated with the object and a category associated with the group).

As to claim 9, Gordon in view of Amano discloses everything disclosed in claim 1. Gordon further discloses wherein the circuitry is further configured to convert the surrounding information into the relative information, with an action of the first user as detected by the sensor unit serving as trigger (Gordon, see [0031] and [0085], I/O devices include sensors that can capture images of real-world objects and surroundings of the individual, wherein sensors can capture movement, gestures, biometric, etc. information regarding the object of a scene).
 	As to claim 13, Gordon in view of Amano discloses everything disclosed in claim 1. Gordon further discloses wherein the circuitry is further configured to convert the surrounding information into first-type relative information regarding distance between the first user and a detected object that is detected by the sensor unit (Gordon, see [0034], the computing device determine based on the gaze path of the individual, positions of the objects 106, 108, 110 within the scene, distances of the objects 106, 108, 110 from the individual), and second-type relative information regarding condition of the detected object (Gordon, see [0034], the computing device determine based on the gaze path of the individual, positions of the objects 106, 108, 110 within the scene, distances of the objects 106, 108, 110 from the individual), and the circuitry is further configured to control the interface to output the second-type relative information after outputting the first-type relative information (Gordon, see [0034], the computing device determine based on the gaze path of the individual, positions of the objects 106, 108, 110 within the scene, distances of the objects 106, 108, 110 from the individual. See [0067], the gaze tracking data module determine overlap between the gaze path of an individual and the location of one or more objects in a scene).

As to claim 16, Gordon discloses an information processing method comprising converting 	surrounding information, which is generated based on sensor information coming from a sensor unit and which represents primary information regarding surrounding situation of a first user (Gordon, see [0031] and [0085], I/O devices include sensors that can capture images of real-world objects and surroundings of the individual, wherein sensors can capture movement, gestures, biometric, etc. information regarding the object), into  	relative information, which represents secondary information corresponding to user characteristics of the first user, based on the user characteristics (Gordon, see [0085], I/O devices include cameras or sensors for tracking eye movement or gaze, facial expressions, gestures, and/or other characteristics of the user). 	Gordon is silent to 	and control an interface which outputs the relative information, wherein according to transition of the output, further control the interface to output the relative information, wherein 	the circuitry is further configured to  	convert the surrounding information in a segmented manner into a plurality of sets of relative information, at least one set of relative information comprises danger relative information, wherein converting the surrounding information comprises estimating a level of danger of an object that poses a danger to the first user, and 	control the interface to output the plurality of sets of relative information in a stepwise manner, the danger relative information being output with the at least one set of relative information. 	However, Amano discloses controlling an interface to output the relative information according to transition of the output, wherein (Amano, see [0241], the presenting unit to present information such as warning based on the evaluation value), wherein 		converting the surrounding information in a segmented manner into a plurality of sets of relative information, at least one set of relative information comprises danger relative information, wherein converting the surrounding information comprises estimating a level of danger of an object that poses a danger to the first user (Amano, see [0093], plurality of pieces of risk information are information on correspondences between the combinations and the degrees of risk. See [0106], the surrounding situation of the observation device that acquired the received sensor data indicating an occurrence or non-occurrence or a risk event), and 		controlling the interface to output the plurality of sets of relative information in a stepwise manner, the danger relative information being output with the at least one set of relative information (Amano, see [0241], the presenting unit to present information such as warning based on the evaluation value. See [0106] & fig. 18, the managing unit determines an evaluation value that indicates occurrence or non-occurrence of a risk event).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Amano in order to further modify the method of identifying objects using gaze tracking techniques from the teachings of Gordon with the method of management of collected risk information from the teachings of Amano.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to determine that the situation of the moving object (Amano – 0106).

Claims 7, 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. Publication 2017/0323158), hereinafter “Gordon” in view of Amano et al. (U.S. Publication 2016/0189068), hereinafter “Amano” and Joo (U.S. Publication 2016/0034042), hereinafter “Joo”.
 	As to claim 7, Gordon in view of Amano discloses everything disclosed in claim 6, but is silent to wherein the circuitry is further configured to convert the surrounding information into the relative information, with an utterance of the second user serving as trigger. 	However, Joo discloses wherein the converting unit converts the surrounding information into the relative information, with an utterance of the second user serving as trigger (Joo, see [0392], the wearable glasses can detect surrounding sounds via a microphone. See [0408], the user wearing the wearable glasses is having conversation with another person, the wearable glasses can detect multiple voices). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Amano and Joo in order to further modify the method of identifying objects using gaze tracking techniques from the teachings of Gordon with the method of management of collected risk information from the teachings of Amano and the method of providing content corresponding to a notification event via the wearable glasses from the teachings of Joo.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to receive notification message information according to the movement state of the user (Joo – 0007).

As to claim 8, Gordon in view of Amano and Joo discloses everything disclosed in claim 7. Joo further discloses to wherein the circuitry is further configured to convert the surrounding information into the relative information, with an utterance including a reference term by the second user serving as trigger (Joo, see [0168], the wearable glasses can recognize if the user is having a conversation with another person based on the sound information obtained).
 	As to claim 12, Gordon in view of Amano and Joo discloses everything disclosed in claim 1. Joo further discloses wherein, based on an action of the first user, the circuitry is further configured to control the interface to output the plurality of sets of relative information in a stepwise manner (Joo, see [0158-0159] and fig. 5B, the wearable glasses determine different movement state information of the user using different sensors).
 	As to claim 14, Gordon in view of Amano discloses everything disclosed in claim 1, but is silent to wherein the circuitry is further configured to make the interface selectively output relative information regarding the detected object having highest level of danger around the first user from among a plurality of detected objects. 	However, Joo discloses wherein the circuitry is further configured to make the interface selectively output relative information regarding the detected object having highest level of danger around the first user from among a plurality of detected objects (Joo, see [0029] & [0100], movement state of wearable glasses indicates that the user is in a dangerous situation). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Amano and Joo in order to further modify the method of identifying objects using gaze tracking techniques from the teachings of Gordon with the method of management of collected risk information from the teachings of Amano and the method of providing content corresponding to a notification event via the wearable glasses from the teachings of Joo.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to receive notification message information according to the movement state of the user (Joo – 0007).
 	As to claim 15, Gordon in view of Amano discloses everything disclosed in claim 1, but is silent to wherein the circuitry is further configured to convert the surrounding information into the relative information that contains information regarding the type of danger around the first user. 	However, Joo discloses wherein the circuitry is further configured to convert the surrounding information into the relative information that contains information regarding the type of danger around the first user (Joo, see [0100], wearable glasses immediately outputs notification content when occurrence of a notification event is sensed, without taking the user's situation into account, the user may be exposed to a dangerous situation). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Amano and Joo in order to further modify the method of identifying objects using gaze tracking techniques from the teachings of Gordon with the method of management of collected risk information from the teachings of Amano and the method of providing content corresponding to a notification event via the wearable glasses from the teachings of Joo.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to receive notification message information according to the movement state of the user (Joo – 0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443